.




                   OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                                    AUSTIN
    GE-C. MANN
    Anomlmv
         Gil”m*L

           X’onorablaGeorga E. Sheppard
           ColriptroLler
                       of Yublic Aocounts

           Dear Clrt
                                                         .




     Honorable George k   'heppard, Page 2


               '*(a) The informtim    desired is wh~thrr
          or hot it in mcGatory thet thie dupwtmmt
          oenoel   1iOGncG   to sell L6fur.dXotor Fuel whioh
          has l>Cc!l !:GEUMI to c pcroon who ha8 been e,iven
,.        e suopcndedmntebcc under the pmmlty proVl-
          aiou 3ct out.in %hlou 27(k) sria %kotion 27(L)
          of tho Act rdfurroc?tc above.
                “(b)  Kould thla dopartrzentbs authorized
          to i5611e lio~nsctto Q person who tes bc:eccoh-
          vloted of 6 falony undr?rthe sbOV~6Aot during
          the the the scuta;oo'issuspended? At the eli
          pir&ticn of tbe susvended sontonoe, then would
          this bepertrrentbe authorized to lrsue lloense
          to suoh PttlOxkO
               *(o) Koulcla psreoo who hsa been gi'venR
          suspended nentenoo forfeit the right to fS1o a
         ,refunG alsim for a per106 of 0:ke(1) yenr from
          the dete of sdoh oonviatlon?~
              'M~thou~hthz obore statute has not been before
     the courts of this -"t&t8or before this department rcr
                 + we believe a review of the dooIsiana 0r
     aonslaeratio-
     the oourts of thin and other state8 end OS opinions of,
     this departxontupon aiailar statutes, elthougtinot coh-
     trollit& will be helpful in arriving at the intmtion
     of the Legislature in the enaotvmnt of the instant statute.
                your gueatfou resolve6 itself to a oonatruotlon~
     of the words nfclony cooVv!yttlon*    a8 used in the quoted
     portlx of Csotlon 13(d) or".iutlols7065b, Vem on's Texas
     Clvll :%stuteo; thst is to say, do.suoh terma meen a mere
     fiadlng of the fact of ol,uiLC,    either byverdiot of jury
     or by a plea of guilty, but upon whioh flnel judscnt or
     sentence bus beon euspcr:dact,   u?gar the oontrollin&Cus-
                        CUW 02? e.othey man muh findfn~ or ed-
     pO!ldWl .Tk3~tt?I3,Qe
     ~u6icstionor @lilt, follo:;~~B up by the nppropriate aontenoe
     of the lsw. Th6 w<>rd"conviotlonWhas been used in vrrious
     legislativeennotrrc-nts,    to m&n both at these phasun, ttm
     firs-tte:::r:! Iho ~~oplar ixcinin;: 6scrtbed thereto 0uZ thf;.
     h~;L~r  b6IhC th6 t6oliuios.I  6W?@5  111which the fiord is en-
     Nwd.                               +<
                Th$n io Illu:4ratud I&>ha folloui;lgquotetion
                                                                        .
Xanorable Ceorgo B:~hepparb, Page )


_             Vbo tc;;rr:
                       aonwiatian 1PrIntlmtely bound
         up with   the   crl:iml   luw,   and   It hen   been   cl%id
         thet iu critinal prooedure the war@ i~.of agtiv-
         ocal mcml~.~, hsvlng both a populnr, and 6 teoh-
         nice1 lkqal ei~liiiic6ti.Oil,
                                    the oonstruotion not
         el\ragshelcs wlforn, but hpendirrg upon en in-
         torprcbotlonor the partloular I&w or utstute
         under oansiderntion; , . . . It may, however,
         for th0 purpose of classlflootlonbe said to
         hsvs three montngo: (1) bnerali (2) ordinary;
         end (3) Cechnicel.
              "33 its genorel or ooxprehendve, alao ro-
         ferred to OS its pop+&sr, 881166,the tern Ces
         been ilerinea as the overthrow or e dsfclndant
         by the eotebll0hmentof his guilt, according
         to sow of the known legal mocbs; a verdict, or
         flm.?ill~,Of guilty; . . . ;
            qlAaorclinarllyemployed in la&   phraeeologg,
       or in ito ordinary legal aenfm, the ten *eon-
     . vlotionf is used to desii',nete
                                     that particuler
     .,:!s+5gq
             of a oriklnal pro~eou$lon, *:on a plea ot
    _' @lty la entered in open court, or e vsrdlot la
       returned by 8 Jury, . . .
     .
             -wXn'a atrlot legal sense, or v&on uesd in
         its zor6 reotrlcte% anS teohnlaal sl6@~lcatlon,
         the word hna been Cefined so denoting the final
         judaent of the court end as'ln?portin& tbc final
         connummtlon of the prosecution, rron tbo ootc-
         plaint to the jud@zent of the court of scintenoej
         sonfd&ms fnolud2ng, and acPr.etLmesnot inoluding,
         the sentence; end in thi:;sense It is mid to
         aoncern the statesof'Snfeay resultlne frorzthm
         flncl judgmnt of cnndwmtloa for ortie. . . SW
            Yhere c cuspenCed~sont%ncehas been mrantsd weither
the verdict of cmv:ctlon nor the judf.??ent     entered t,barcon
shall bccom firxl... . .R      fi.rtiale T@,' Code of Cri5Lnal Pro-
OBdUrC, 1525. "i'3c:or   t&e tex.xBox-C,U.i‘:IL~tut#c
                                                    rc.:Ytipc to
t&2                        it has ken held that in a CDBB whore
    StZ3pC3SidFZG C4~Ilt~:lC>e,
one receives ouch nnnt~~sco~ths    judment 10 not final end oen-
not be ep~!ealoCl-x-cm."~t:nt2~V. mm,        281 r. :i. 1072. If
by the worth "felony ccnviction~~    as used fn the quoted artlohn
     Eonorat3.eGeorge H. rheppsrd,Pa@      4




               Cnder atetutsa prhcreaclviotloo is made the ground
     ot come dlsabillty or spaoi~l peacrlty,itbs been gonerolly
     buld that the term ~*oonviotlGn'l mm% a fins1 edjud~ontion
     by judgment of the court retrim then a mt'r~vcrCiat of guilty.
     16 C. 5. X266-67; i%3b@s v. :"ebian,85 H. 7. 672, 18 L. R. k.
     (u.x.) 634.
                This idbptibn of'the strlot teahniaal moaning bf
     the terR “oonviatlon” rather then the .~opulerE~38tlilIf.& whe,n
     such oonvlctlbn io follon#d, unc‘;crpcrtlmnt statutes, by
     certein civil  penalties and aonmquenoee, Is illustratkd
     by the stetsmmt of the aourt in tb% CHSB, eupra, thetr

                 ". . . where disabilities,disqu%lificetions,
            and forr%"eitures  are to rollow upon e cagviotlon,
            in the oy% of tho law it is thEt ccnvfcblon which
            in %vLdenaed by sentenoo and 'judgz.ent.;   %Mt thnt,
            whheresentanoe ia auopended,am? oo'tm dlreot
            oonsequttnoes  ot fi.m end Imprisonmmt mm suupernd-
            rd or postponca tfmporerilyor indetlnitely,8uT
            f&b, the indirect conoqucinoes%ro likewise post-
            ponod."                                               ',<
                                                                  ?.
                                                                   ,'.:
..               Tids rule %ppc%re to hsv6 bcsn epproved by the:
     fer~rTexne deoisions avelleble upon this question. The Su-
      rem Court of Tezas in zhe early cene oi G%llaeher V. -tote,
     PO Tcx. ct. APT).469, upon annctrtin~:oanntitutionaland
     statutory   provi~jion~ dingu%lifyfng sernons-    frownvoting is
     Taxes Q&O hive bc+cn'*oomiotedof any felony," held that
     the word macxivictedw has a 4~fin13e si~~nlrfcntlon      in few
     nnd deans t,hr:t  B ~udtg%xlt  of'rlnal t?c?lCh~iatiOn haa been
     pronounced   tr:jalnst the  acaused.
     HOnorsble George IL phsppsrd,Pege 5


      thc ouspennionWOB void and th0 vot%r WCB not qtmimd,     -
      no4 heviag been pnr             Answa’rin~your oeoor,dque&ion~‘and‘baaingour
allswe~upwn the prinOip~e#     bsroiriabove    dlsousaed, pw ed-
vise that ywu would ‘be aul;horlzed    to iesue a liaonae for
~tbepurpono OS sellirrgrelund motor fuel.,to a deelcr
whono aentcnce of felony oanvfction bee boon nuspsndsd
uncor the !Xspendod :kntanoo i.tiw,    during who Cloneof Eil&
euny*aeion, provided t.het,dor.inEsuch period tts dhelor
in  not   convicted of my other felony. Zf, on the ot!ter
hand, sef& deelar ie oonvictod of enwther felony during
tho pexIwd wf suspension aC eantenoo for hie first felony
0rfOmi0,    fine1 judgment Is, under cert+in ntetutory pro-
cuedin~e,,pronounsed uoon the .origj..neJ      canvi.ction,an%
thenceforthE J--Y& ju;i~~~~lt    of cc~viction     wovld erlst
wt1lctl  would 4WJCo:sLiLiCUll.y
                              forf’ultt.kolioeiluela question.
This re.t3ultn  fros t#bc.provislone of Article 379, Code of
Crir:inid iYooedtm3, rcoCi~g; as f 011~~3:
          “‘JPCQthe fi!sll.
                          oo;i-~iction
                                     of ttc Ccfond-
     ant of my other falony pcr.dingLho sua~~cnoion
     of sen~tcnco,tkc c:>urt,~~nCiu:?cuci:suspcn5lOn
     shell CUUE~ e cr-,&txi
                          to 1~3~s for tke arrrst 0r
.



                                                                            .
    Honorable   Cieorga   Ii. Gheppord, Fage 8


                   5%~ cmsv~erto yaw t!airdqueetion la Koverned by
    the ikcislv~!~     naci Opitifoii8
                                    herckobovc diacustied,under
    which we held thet n suspended sentmae on.81.Selonycon-
    vlction on verdict or pXae.OS gu,il.ty,    i8 not a ‘Telony oonvla-
    tioo” wJ.tblnthe r::ennla~g   OS reul;ion.U(A) of ktlole 70&b,
    v~raot5~6Tmas Civil ftntutea. Aa in the cum of the Sor-
    felturc     0S tf.0refund clwiler~s1icwm0, the denial of the
    rlE;fit of ecy person to S1l.aa claim md obtuin a tax refund
    ror a ~~rforl of cm yeor frca the bite of a felony convlo-’
    tLan dwondu, under such statute, upon a fluul cc.miction
    and not n a(360where centencc of awmlctlon 1.3ouopondcd.
    Ye aaoordlrqly aanaor your third question in ttm nogativa.
                                tozefplng   fully   anawera your inquiry,
                                       h




    c.1:.
    Ft.i:.c.